Title: To George Washington from Jabez Bowen, 5 February 1780
From: Bowen, Jabez
To: Washington, George


          
            Sir
            State of Rhode Island &c. Providence Feb. 5. 1780
          
          This will be deliver’d your Exellency by Capt. Campbell of the 71st British who you will perceive by the incloased Vote of the Council of War, is recommended to you for Permission to go

into New Yorke for the purposes theirin expressed; as the Officers have Subsisted intirely at their owne expence tis necessary that they should be supplyd with Cash &c. I doubt not but your Exellency will Comply with the Recommendation of the Council so far as the good of the Service will permit. we could wish for a General Exchang of Prisoners to take place both from Humanity and other reasons. with sentiments of the highest Esteem I am Your Exellencys Most Huml. Servant
          
            Jabez Bowen
          
        